Order, Supreme Court, Bronx County (Jerry Crispino, J.), entered October 31, 2000, which granted plaintiffs’ motion for partial summary judgment on the issue of defendant’s liability under Labor Law § 240 (1), and denied defendant’s cross motion for summary judgment, unanimously affirmed, without costs.
Summary judgment as to liability on the Labor Law § 240 (1) cause of action was properly granted. The record establishes that plaintiff was injured in an elevation-related accident that was not prevented by any safety device, and that he was engaged in plaster repair work within the ambit of that statute’s protection. “It is well settled that the failure to secure a ladder to insure that it remains stable and erect while the plaintiff was working on it constitutes a violation of Labor Law § 240 (1) as a matter of law” (MacNair v Salamon, 199 AD2d 170, 171). Notwithstanding defendant’s assertions to the contrary, there is no view of the evidence by which a jury could reasonably find that the failure to secure the ladder was not the proximate cause of plaintiff’s injuries, given plaintiffs own uncontroverted testimony that the ladder slipped out from under him (id., at 172; compare, Weininger v Hagedorn & Co., 91 NY2d 958).
We have considered defendant’s remaining arguments and find them to be without merit. Concur — Wallach, J. P., Lerner, Rubin, Buckley and Friedman, JJ.